The opinion of the court was delivered,
by Thompson, J.
— The result in this case has been treated as dependent upon our determination in the case of Boyd’s Appeal from the order of the Court of Common Pleas, striking off the decree of divorce in the case of Smith v. Smith. We have affirmed that appeal, and this leaves Mary C. Smith, widow of Harvey J. Smith, deceased, entitled to administration: and the decree of the Register’s Court, affirming the revocation of letters of administration cum test, annexo to the appellant by the register, and granting letters to the said Mary 0. Smithj is entitled to be affirmed; no other ground being alleged against her claim to administration, excepting that predicated of the proceedings in divorce. That being set aside, she is therefore entitled, and the decree affirming the action of the register is
Affirmed.